DETAILED ACTION
Election/Restriction
Applicant’s election without traverse of Species V (claims 16-25) in the reply filed on 11/01/2021 is acknowledged.

This application further contains claims directed to the following patentably distinct species;
Species I: claims 21-22 (stand);
Species II: claims 24-25 (converging chute).

The species are independent or distinct because each species refers to different embodiment of the invention, Species I refers to a stand of the dunnage converter, while Species II, refers to the converging chute of the converter. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 16-20 & 23 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each species requires different search and consideration.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Mr. Jacobs, Christopher on 12/03/2021 a provisional election was made without traverse to prosecute the invention of Species II (claims .  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 21-22 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-20 and 23-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harding (U.S. Pub. No. 2008/0200325).
Regarding claim 16: Harding discloses a dunnage converter for converting a stock material into a relatively less dense dunnage product, comprising a powered feed assembly for feeding a stock material (Fig. 1; via feeding assembly 44) and an output chute downstream of the feed assembly (Fig. 1; via chute 22 and/or Fig. 3, chute 60), that guides the stock material to an outlet opening (Fig. 3; via outlet opening 64); thereof that is spaced from the feed assembly, the 
Harding does not specify that the output chute’s walls have a minimum distance 
There-between of no more than about 32 mm adjacent the outlet opening.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Harding’s output chute to have a distance between its walls with minimal of no more than about 32 mm adjacent the outlet opening, in order to gain more control of the dispensed dunnage materials.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215.
Regarding claim 17: Harding does not specify that the output chute (via 60) has a length of about 150 mm to about 200 mm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Harding’s output chute to have a length of about 150 mm to about 200 mm, since it has been held that where the general conditons of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 18: Harding does not suggest that the outlet opening generally has a height of about 87 mm and a width of about 25 mm to about 32 mm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Harding’s outlet opening to have a height of about 87 mm and a width of about 25 mm to about 32 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

 	Regarding claim 19: the output chute is substantially continuous from the feed members to the outlet opening, see for example (Fig. 1; via output chute 22, substantially continuous form the feed members 44 to the outlet opening of discharging 20);
	Regarding claim 20: the powered feed assembly (via 44) includes at least one rotatable member for engaging (via the shown rotating gears of 44) and feeding stock material (via 14) and an electric motor for driving the at least one rotatable member (inherently such rotating gears would be run by a motor);
	Regarding claim 23: wherein the converter has a housing that defines a path for sheet stock material to pass the powered feed assembly to the output chute, see for example (Fig. 1; via the shown housing/frame of the apparatus);
	Regarding claim 24: a converging chute upstream (Fig. 1; via forming assembly 42; “forming assembly 42 turns lateral portions of the sheet stock material inwardly to shape the strip of dunnage”), of the powered feed assembly (feed assembly 44), the converging chute having a first pair of opposed side walls that generally converge towards each other in a downstream direction and a second pair of opposed top and bottom walls that interconnect the side walls, see for example (Fig. 1; via the shown walls of converter 42; “forming assembly 42 turns lateral portions of the sheet stock material inwardly to shape the strip of dunnage”).
	The office further notes that such claimed converging chute with opposed walls that converge towards each other, is old and well known in the art, see for example (U.S. Pat. No. 6,210,310, Fig. 20; via 692).
	Regarding claim 25: Harding may not suggest that the top and bottom walls of the converging chute define a constriction adjacent an upstream end of the chute where the top and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited arts of record suggest the claimed output chute with its opening positioned downstream of the feeding assembly in the dunnage forming apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEH TAWFIK/Primary Examiner, Art Unit 3731